               Case 2:18-cr-00217-RSM Document 475 Filed 08/03/20 Page 1 of 2



 1                                                      CHIEF JUDGE RICARDO S. MARTINEZ

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7                                                   No. CR 18 – 217 RSM
     UNITED STATES OF AMERICA,
 8
              Plaintiff,                             ORDER GRANTING DEFENDANT
 9            v.                                     PELAYO’S MOTION FOR LEAVE TO
                                                     FILE OVERLENGTH
10                                                   MOTION AND BRIEF TO SUPPRESS
     ANTHONY PELAYO,
                                                     THE SEARCH AND SEIZURE OF HIS
11
              Defendant.                             iCLOUD DATA AND ACCOUNT
12

13
              DEFENDANT ANTHONY PELAYO, having moved the Court for an order
14
     granting leave to file an oversized motion to suppress the data and information seized
15
     from his Apple iCloud account, The Court, finding the complexity and nature of the
16
     motion and brief submitted, DOES HEREBY
17            ORDER the motion for leave to file the oversized motion is granted and it may be
18   filed.

19            Dated this 3rd day of August, 2020.

20

21

22
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
23

24
     Case 2:18-cr-00217-RSM Document 475 Filed 08/03/20 Page 2 of 2



 1

 2

 3

 4
                              Certificate of Service
 5

 6
         I certify, under penalty of perjury under the laws of the State
 7       of Washington, that today I electronically filed this pleading

 8       with the Clerk of Court using the CM/ECF system, which

 9       will send electronic notification of the filing to the attorneys
         of record for each of the parties.
10

11
         Signed on July 30, 2020 wit in the Western District of
12       Washington.
13

14       Terry Kellogg

15

16

17

18

19

20

21

22

23

24
